                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 ELIJAH JAMES PARFAIT                                                         CIVIL ACTION

 VERSUS                                                                           NO. 18-7023

 JERRY J. LARPENTER, ET AL.                                                SECTION: “A”(1)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the United States Magistrate Judge, and the failure of any party

to file an objection to the Magistrate Judge’s Partial Report and Recommendation, hereby approves

the Partial Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s claims against Sheriff Jerry J. Larpenter, Warden Claude

Triche, Assistant Warden Stephen Bergeron, Medical Administrator Richard Neal, Nurse Monique

Scales, and Officer Daniel Berrera are DISMISSED WITH PREJUDICE as frivolous and/or for

failing to state a claim on which relief may be granted.

       IT IS FURTHER ORDERED that plaintiff’s claims against Corporal Chase Blanchard

are allowed to proceed pending further development.

       New Orleans, Louisiana, this 29th day of January, 2019.




                                              __________________________________________
                                              UNITED STATES DISTRICT JUDGE
